Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/597915     Attorney's Docket #: TI-90177 
Filing Date: 10/10/2019; 
					
Applicant: Dolores Barbaran Milo et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's Amendment/election of Group II (claims 9-28), filed 2/5/2021, has been acknowledged.
	Claims 1-8 has been cancelled.
	Claims 21-28 have been added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in 

Claims 9-11, 13, 15, 17-19, 21-23, 25 and 27 are rejected under 35 U.S.C. 102(2) as being anticipated by Vincent (U.S. Patent Application Publication # 2020/0357715 A1).
In regards to claim 9, Vincent (figures 1-20) specifically figure 2 show a method, comprising: performing a first die attach 202 that attached a first side of a first semiconductor die 104 to a die attach pad 202 of a lead frame 202,204; performing a second die attach process that attaches a second semiconductor die 106 to a second side of the first semiconductor die 104; performing a wire bonding process that connects a first bond wire 132 between a first conductive bond pad 124 of the first semiconductor die 104 to a lead 204 of the lead frame, the wire bonding process connecting a second bond wire 108 between a second conductive bond pad 124 of the first semiconductor die 104 and a conductive bond pad  (inherent) of the second semiconductor die 106; performing a first molding process 110 that encloses a portion of the die attach pad 202, a portion of the first semiconductor die 104, a portion of the lead 204, and the first bond wire 132 in a first package structure with an opening (shown as 112 in figure 5) that exposed a portion of the second semiconductor die 106; performing a deposition process that deposits a stress absorbing material 208 in the opening of the first package structure to cover the portion of the second semiconductor die 106; and performing a second molding process 120 that encloses a portion of the stress absorbing structure 208 in a second package structure 120 that extends on a side of the first package structure 110.
In regards to claim 10, Vincent further comprising: after performing the deposition process, and before performing the second molding process 120, performing a curing process that cures the stress absorbing material 208 in the opening of the first package structure 110 (see paragraph [0042]).
In regards to claim 11, Vincent show wherein the curing process is a thermal process (see paragraphs [0020] and [0042]).
In regards to claim 13, Vincent show wherein performing the first molding process comprises: placing a first mold 110 over the lead frame 202,204, the first mold 110 including a cavity 112 that surrounds the second semiconductor die 106 and a portion of the second bond wire 106; injecting a first molding material into the first mold (see paragraph [0021]); and removing the first mold form the lead frame 202,204 (see paragraphs [0042] and [0065]).
In regards to claim 15, Vincent further comprising: before performing the first die attached process, forming a polyimide layer on the second side of the first semiconductor die 104 (see paragraph [0018]).
In regards to claim 17, Vincent (figures 1-20) specifically figure 2 show a method to fabricate a stress adsorbing glop top structure in an electronic device 200, the method comprising: performing a first molding process 110 that encloses a portion of a first semiconductor die 104 in a first package structure with an opening (shown as 112 in figure 5) that exposes a portion of a second semiconductor die 106 that is mounted to the first semiconductor die 104; performing a deposition process that deposits a stress absorbing material 208 in the opening (shown as 112 in figure 5) of the first package structure 110 to cover the portion of the second semiconductor die 106; and performing a second molding process 120 that encloses a portion of the stress absorbing structure in a second package structure 120 that extends on a side of the first package structure 110.
In regards to claim 18, Vincent further comprising: after performing the deposition process, and before performing the second molding process 120, performing a curing process that cures the stress absorbing material 208 in the opening (shown as 112 in figure 5) of the first package structure 110 (see paragraphs [0020] and [0042]).
In regards to claim 19, Vincent show wherein performing the first molding process comprises: placing a first mold 110 over a lead frame 202,204, the first mold 110 including a cavity (shown as 112 in figure 5) that surrounds the second semiconductor die 106; injecting a first molding over a lead frame 202,204, the first mold 110 including a cavity (shown as 112 in figure 5)  that surrounds the second semiconductor die 106; injecting a first molding material 110 into the first mold (see paragraph [0021]); and removing the first mold from the lead frame (see paragraphs [0042] and [0065]).
104 to a die attach pad 202 of a lead frame 202,204; performing a second die attach process that attaches a second semiconductor die 106 to a second side of the first semiconductor die 104; performing a first molding process that encloses a portion of the die attach pad 202, a portion of the first semiconductor die 202 in a first package structure with an opening (shown as 112 in figure 5) that exposes a portion of the second semiconductor die 106; performing a deposition process that deposits a stress absorbing material 208 in the opening (shown as 1123 in figure 5) of the first package structure to cover the portion of the second semiconductor die 106; and performing a second molding process that encloses a portion of the stress absorbing structure in a second package structure 120 that extends on a side of the first package structure 110.
In regards to claim 22, Vincent further comprising: after performing the deposition process, and before performing the second molding process 120, performing a curing process that cures the stress absorbing material 208 in the opening of the first package structure 110 (see paragraph [0042]).
In regards to claim 23, Vincent show wherein the curing process is a thermal process (see paragraphs [0020] and [0042]).
In regards to claim 25, Vincent show wherein performing the first molding process comprises: placing a first mold 110 over the lead frame 202,204, the first mold including a cavity (shown in figure 5 as 112) that surrounds the second semiconductor die 106 and a portion of the second bond wire 108; injecting a first molding material 110 into the first mold (see paragraph [0021]); and removing the first mold form the lead frame 202,204 (see paragraphs [0042] and [0065]).
In regards to claim 27, Vincent further comprising: before performing the first die attach process, forming a polyimide layer on the second side of the first semiconductor die 104 (see paragraph [0018]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 14, 16, 20, 24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent (U.S. Patent Application Publication # 2020/0357715 A1) in view of Wainerdi et al. (U.S. Patent Application Publication # 2019/0207582 A1).
In regards to claims 12 and 24, Vincent show the features of the claimed invention as detailed above, but fails to explicitly show after forming the second molding process, performing a singulation process that separates packages electronic devices from one another and in regards to claim 14 and 26, Vincent show the features of the claimed invention as detailed above, but fails to explicitly show after performing the second molding process, performing a singulation process that separates packaged electronic devices from one another, and that exposed a portion of the lead along a side of the first package structure.
Wainerdi et al. is cited for showing a 3D printing of protective shell structures for stress sensitive circuits.  Specifically, Wainerdi et al. (figures 3A-5B) discloses after forming the second molding process, performing a singulation process (paragraphs [0034]-[0035]) that separates packages electronic devices from one another in claims 12 and 24 and further comprising: after performing the second molding process, performing a singulation process (paragraphs [0034]-[0035]) that separates packaged electronic devices from one another, and that exposed a portion of the lead along a side of the first package structure in claims 14 and 26 for the purpose of providing a degree of flexibility for the intended virbration, motion or performance of the device.
Therefore, it would be obvious to one of ordinary skill in the art to use Wainerdi et al.’s singulation process and that separates packages to modify Vincent’s device for the purpose of providing a degree of flexibility for the intended virbration, motion or performance of the device.
In regards to claim 16 and 28, Vincent show the features of the claimed invention as detailed above, but fails to explicitly show wherein the deposition process is a jet printing process that deposits the stress absorbing material in the opening of the first package structure to cover the portion of the second semiconductor die; in regards to claim 20, Vincent show the features of the claimed invention as detailed above, but fails to explicitly show wherein the deposition process is a jet printing process that deposits 
Wainerdi et al. is cited for showing a 3D printing of protective shell structures for stress sensitive circuits.  Specifically, Wainerdi et al. discloses wherein the deposition process is a jet printing process (see paragraphs [0028] and [0029]) that deposits the stress absorbing material in the opening of the first package structure to cover the portion of the second semiconductor die; and Wainerdi et al. discloses wherein the deposition process is a jet printing process (see paragraphs [0028] and [0029]) for the purpose of providing a degree of flexibility for the intended vibration, motion or performance of the device.
Therefore, it would be obvious to one of ordinary skill in the art to use Wainerdi et al.’s jet printing process to modify Vincent’s device for the purpose of providing a degree of flexibility for the intended vibration, motion or performance of the device.

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










4/12/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826